DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the filter cartridge center axis" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the housing center axis”.
Claims 2-7 are rejected as depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dishman US 2018/0214804 in view of Baird et al. US 20150307365.

Claim 1, Dishman teaches a filter cartridge assembly comprising: a housing (130) having a substantially cylindrical body, a top portion (150) including an ingress (410) and egress port (400), each extending vertically upward form the filter cartridge housing top portion in a direction parallel to an axial center line of the filter cartridge assembly, each of the ingress and egress ports having at least one portion or segment approximately cylindrical in cross section, including a first segment (see below) forming a top portion of the ingress and egress port, a third segment (see below) adjacent the housing top portion, and a second segment (see below) located between the first and third segments having an aperture (see below) facing in a direction not coaxial with or 
Baird teaches a filter cartridge comprising a housing and a housing top portion (56) including an ingress and egress port (58, 60) the egress port comprising a first segment (above 62b) forming a top portion, a third segment (below 64b) closer to the housing top portion and a second segment (66) located between the first and third segments having an aperture (68) facing in a direction not coaxial with or parallel to the housing center axis for fluid flow, the first and third segments having approximately a same first diameter and the second segment having a second diameter unequal to the first diameter (fig. 1-2). It would have been obvious to one of ordinary skill in the art to use the smaller second diameter of Baird as the channel provides for an equalization of pressure between the seals (62b, 64b) which helps the seals seal better and helps reduce weeping of moisture past the seals (paragraph 84-88).

    PNG
    media_image1.png
    624
    669
    media_image1.png
    Greyscale

Claim 2, modifying the second segments of Dishman per the teaching of Baird will result in the second segments forming an hourglass shape as the segment will be larger at the top and bottom and smaller in the middle.
Claim 3, Dishman teaches the ingress port and egress port are positioned along a chord line but does not teach that chord line not intersecting the axial center of the housing top portion. Such a configuration is merely a recitation of shifting the position of the ingress and egress ports to a different location on the housing top portion. Shifting , In re Japikse, 86 USPQ 70 (1950).
Claim 4, Dishman further teaches the ingress and egress ports second segment cavity is exposed in the same direction as the exposed filter key rear face (fig. 1-10).

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang US 5,022,986 in view of Koslow US 5,700,371, Astle et al. US 20060060512 or Baird et al. US 2015/0307365.

	Claim 1, Lang teaches a filter cartridge assembly comprising: a housing (37) having a substantially cylindrical body, a top portion (41) including an ingress (51) and egress port (53), each extending vertically upward form the filter cartridge housing top portion in a direction parallel to an axial center line of the filter cartridge assembly, each of the ingress and egress ports having at least one portion or segment approximately cylindrical in cross section, including a first segment (above 58) forming a top portion of the ingress and egress port, a third segment (below 59) adjacent the housing top portion, and a second segment (the tube 51 or 53 at 58) located between the first and third segments having an aperture (52 or 54) for fluid flow, the first and third segment having approximately a same first diameter and the second segment having a second diameter unequal to the first diameter and a filter key (66) located on the housing top portion for mating attachment to a filter base (fig. 1-6). Lange does not teach the aperture or cavity facing in a direction not coaxial with or parallel to the housing center axis or the recited filter key.

The ingress and egress cavity of Lang is exposed in an axial direction. The recitation of the cavity being exposed in a direction facing the filter key rear face is 
	Claim 2, Lang further teaches the second segments are formed in an hourglass shape in that the diameter of the segment varies over the axial length of the segment from a wider diameter to a narrower diameter back to a wider diameter along the axial length (fig. 1-6).
	Claim 3, Lang teaches the ingress port and egress port are positioned along a chord line but does not teach that chord line not intersecting the axial center of the housing top portion. Such a configuration is merely a recitation of shifting the position of the ingress and egress ports to a different location on the housing top portion. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950).
, In re Japikse, 86 USPQ 70 (1950).
	Claim 5, Lang in view of Koslow teach the assembly of claim 1 but do not teach a printed circuit board housing located or connected to the housing top portion adjacent to the filter key.
	Astle teaches a filter cartridge assembly comprising a housing (1002) having a body and a top portion comprising an ingress (1040) and egress (1016) port extending vertically upward form the filter cartridge housing top portion and a housing (1018) capable of housing a printed circuit board, connected to the housing top portion (fig. 22). It would have been obvious to one of ordinary skill in the art to use the housing of Astle as it allows monitoring of the filter cartridge by a data sensor of a manifold to which the filter cartridge may be attached (paragraph 77-78). Placing the housing (1018) adjacent to the filter key is merely a recitation of a relative placement of the housing on the housing top portion. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). As long as a data sensor can connect to the housing (1018) the location is not critical.

	Claim 7 provides further limitations directed to a printed circuit board which is not positively recited as part of the claimed invention and therefore does not provide any further structural limitations to the filter cartridge apparatus.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dishman US 2018/0214804 in view of Baird et al. US 20150307365 as applied to claim 4 above, and further in view of Astle et al. US 20060060512.

	Claim 5, Dishman in view of Baird teaches the filter cartridge of claim 4 but does not teach a printed circuit board housing located or connected to the housing top portion adjacent to the filter key.
	Astle teaches a filter cartridge assembly comprising a housing (1002) having a body and a top portion comprising an ingress (1040) and egress (1016) port extending vertically upward form the filter cartridge housing top portion and a housing (1018) capable of housing a printed circuit board, connected to the housing top portion (fig. 22). It would have been obvious to one of ordinary skill in the art to use the housing of Astle as it allows monitoring of the filter cartridge by a data sensor of a manifold to which the filter cartridge may be attached (paragraph 77-78). Placing the housing (1018) adjacent to the filter key is merely a recitation of a relative placement of the housing on the housing top portion. Shifting the position of an element is unpatentable if shifting the , In re Japikse, 86 USPQ 70 (1950). As long as a data sensor can connect to the housing (1018) the location is not critical.
Claim 6, Astle further teaches the housing (1018) is disclosed as capable of including various electronic elements (paragraph 78) and therefore will inherently have a recess of some sort in order to incorporate these elements.
	Claim 7 provides further limitations directed to a printed circuit board which is not positively recited as part of the claimed invention and therefore does not provide any further structural limitations to the filter cartridge apparatus.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/23/21 have been fully considered but they are not persuasive.
	Applicant argues that for the purposes of claim 4 positioning the cavity such that it is exposed in the same direction as the exposed filter key rear face does modify the operation of device as the direction of the cavity to face the rear of the filter key means directing any dripping water from landing on the electronics. Applicant’s arguments are not commensurate in scope to the claimed invention. The invention as claimed does not provide any limitations directed to the relative disposition of the filter key rear face and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778